              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

“R.D.,”                                       :      Civil No. 3:16-CV-01056
                                              :
      Plaintiff,                              :
                                              :
v.                                            :      (Magistrate Judge Carlson)
                                              :
SHOHOLA, INC.,                                :
                                              :
      Defendant.                              :

                         MEMORANDUM AND ORDER

      I.     Factual Background

      The plaintiff, “R.D.,” commenced this action on June 3, 2016, alleging that

the defendant, Shohola, Inc., is liable to him for the injuries he incurred when he was

sexually assaulted on one of the defendant’s overnight camping trips. The parties are

currently preparing for trial on the remaining negligence claims in this lawsuit. As

trial approaches, the parties have filed some 29 motions in limine, including two

motions filed by the plaintiff, (Docs. 301, 347), and 28 motions submitted by the

defendant. (Docs. 302-12, 15-29 and 360).

      We now turn to consideration of one of these motions. The plaintiff in this

case, R.D., is gay. As a young man, R.D. has also been treated for drug and alcohol

addiction. The plaintiff has filed a motion in limine (Doc. 301), which seeks to bar

references to his sexual orientation and alleged drug and alcohol use. From R.D.’s
                                          1
perspective, this evidence is both irrelevant and highly prejudicial. Defendant

Shohola, in turn, has filed a response in opposition to this motion, arguing the

relevance of these issues to some of the proposed psychiatric testimony in this case.

(Doc. 331). In particular, Shohola notes that one major issue in this lawsuit relates

to R.D.’s claim that he suffers from PTSD as a result of this assault, and R.D.’s

assertion that the PTSD caused by this sexual assault is a substantial contributing

factor to his other emotional impairments. Shohola notes that its own expert witness

is prepared to testify that R.D. does not suffer from PTSD and that his other

emotional impairments may be a product of what were unresolved issues of sexual

identification. Accordingly, Shohola posits that evidence relating to these matters is

directly relevant to these diagnostic issues and contends that any prejudice stemming

from the presentation of this evidence can simply be addressed through a cautionary

instruction. This motion has been briefed by the parties and is, therefore, ripe for

resolution.

      Presented with this binary choice proffered by counsel, for the reasons set

forth below, we choose a third path. We will grant the motion in limine in part, and

direct that no evidence or argument regarding R.D.’s sexual orientation or drug and

alcohol use will be made without a prior offer of proof and authorization by the

court. To the extent that testimony or argument is permitted, it will be strictly limited




                                           2
to the offer of proof made by the moving party, and we will fashion appropriate

cautionary instructions guiding the jury in its consideration of this evidence.

      II.    Discussion

      The Court is vested with broad inherent authority to manage its cases, which

carries with it the discretion and authority to rule on motions in limine prior to trial.

See Luce v. United States, 469 U.S. 38, 41 n.4 (1984); In re Japanese Elec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev’d on other grounds sub nom.,

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) (the court

exercises its discretion to rule in limine on evidentiary issues “in appropriate cases”).

Courts may exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing, or irrelevant evidence. United States v. Romano, 849

F.2d 812, 815 (3d Cir. 1988). Courts may also do so in order to “narrow the

evidentiary issues for trial and to eliminate unnecessary trial interruptions.” Bradley

v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990) (citation omitted). In

considering motions in limine which call upon the Court to engage in preliminary

evidentiary rulings under Rule 403 of the Federal Rules of Evidence, we begin by

recognizing that these “evidentiary rulings [on motions in limine] are subject to the

trial judge’s discretion and are therefore reviewed only for abuse of discretion . . . .

Additionally, application of the balancing test under Federal Rule of Evidence 403

will not be disturbed unless it is ‘arbitrary and irrational.’ ” Abrams v. Lightolier

                                           3
Inc., 50 F.3d 1204, 1213 (3d Cir. 1995) (citations omitted); see Bernardsville Bd. of

Educ. v. J.H., 42 F.3d 149, 161 (3d Cir. 1994) (reviewing in limine rulings for abuse

of discretion).

        Such motions call upon us to strike an appropriate balance between principles

which shape the philosophy behind the rules of evidence. At the outset, the Federal

Rules of Evidence can aptly be characterized as evidentiary rules of inclusion, which

hold that: “Under [Rule] 401, evidence is relevant if it has ‘any tendency to make

the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.’ ” Frank v.

County of Hudson, 924 F. Supp. 620, 626 (D.N.J. 1996) (citing Spain v. Gallegos,

26 F.3d 439, 452 (3d Cir. 1994) (quotations omitted)). Further Rule 402 provides

that:

        All relevant evidence is admissible, except as otherwise provided by
        the Constitution of the United States, by Act of Congress, by these
        rules, or by other rules prescribed by the Supreme Court pursuant to
        statutory authority. Evidence which is not relevant is not admissible.

Fed. R. Evid. 402.

        Cast against these principles favoring admission of relevant evidence is the

concept embraced by Rule 403, which provides that:

        Although relevant, evidence may be excluded if its probative value is
        substantially outweighed by the danger of unfair prejudice, confusion
        of the issues, or misleading the jury, or by considerations of undue
        delay, waste of time, or needless presentation of cumulative evidence.

                                          4
Fed. R. Evid. 403. Furthermore, while the Third Circuit encourages a cautious

approach to the pre-trial exclusion of evidence on the grounds of undue prejudice,

Spain v. Gallegos, 26 F.3d 439, 453 (3d Cir. 1994) (noting that the Third Circuit’s

“cautious approach to Rule 403 exclusions at the pretrial stage . . . .”), case law has

long recognized that certain areas of inquiry are fraught with potential prejudice.

      Questions of sex, sexuality, and sexual identity are one such area. Despite the

progress of the law in this field, Obergefell v. Hodges, 135 S. Ct. 2584, 2588, 192

L. Ed. 2d 609 (2015), questions of human sexuality can trigger deep-seated biases

and inspire visceral responses which are antithetical to the dispassionate analysis of

the evidence that is essential to a fair trial. Likewise, issues of drug use or abuse

often cloud judgment with passion in ways which are potentially prejudicial at trial.

For these reasons, litigants often seek pretrial rulings relating to the exclusion or use

such evidence through motions in limine. See, e.g., Cartagena v. Serv. Source, Inc.,

No. 1:17-CV-742, 2019 WL 183853, at *5 (M.D. Pa. Jan. 14, 2019) (granting motion

in limine regarding drug use); E.E.O.C. v. Smokin’ Joe's Tobacco Shop, Inc., No.

CIV.A. 06-01758, 2007 WL 2461745, at *2 (E.D. Pa. Aug. 22, 2007) (granting in

part and denying in part motions in limine regarding sexual conduct and drug use);

United States v. Neufeld, 949 F. Supp. 555, 557 (S.D. Ohio 1996), aff’d, 149 F.3d

1185 (6th Cir. 1998) (discussing consequences which flowed from alleged failure to

abide by motion in limine excluding evidence of homosexuality). The rulings on

                                           5
these motions in limine are many, varied, and fact-dependent, but they all underscore

for us the cardinal importance of proceeding carefully when we are called upon to

consider questions of the admissibility of evidence concerning sex, sexuality, and

drug use.

      This case squarely presents such issues and the parties have offered us a binary

choice. Citing the potential prejudice which may flow from such inquiries, the

plaintiff urges us to exclude any such evidence. Given the prejudice which can flow

from the unregulated introduction of such evidence, the plaintiff is justified in raising

this concern.1 Yet, total exclusion of this evidence may not be justified since

questions of R.D.’s sexuality and drug use appear to be integral parts of the

competing medical diagnoses made in this case regarding a question pivotal to the

litigation; namely, whether R.D, suffers from PTSD as a result of this alleged

incident in 2007. However, the solution proposed by the defense, which would

permit such testimony, subject only to cautionary instructions after-the-fact, strikes


1
 We note, for example, that at a recent evidentiary hearing relating to the proposed
testimony of a proffered memory expert witness, the proponent of this testimony
posed protracted hypotheticals that were littered with extraneous matters like self-
deprecating remarks by R.D. concerning his sexuality, and a far-fetched theory
premised on R.D.’s sexuality that R.D. invented this entire episode, underwent
years of therapy, and has pursued this litigation based upon a deliberate lie—a
false statement which the defendant Shohola speculated R.D. told as a teen in order
to avoid a heterosexual encounter with a former girlfriend. Such questioning aptly
highlights the need for careful judicial oversight of questioning which relates to
these matters.

                                           6
us as an inadequate response to potentially irremediable prejudice. Presented with

this binary, but somewhat unsatisfactory choice, we elect to follow a third course,

described below, which is intended to exercise careful oversight in this area which

is potentially relevant but fraught with prejudice.

      II.    Order

      The plaintiff’s motion in limine (Doc. 301) is GRANTED in part as follows:

      First, prior to any argument, questioning, or presentation of evidence relating

to R.D.’s sexual orientation and alleged drug and alcohol use, the proponent of that

evidence will make a detailed offer of proof outside the presence of the jury

addressing the countervailing concerns set forth in this order.

      Second, to the extent that the party proposing such evidence or argument is

granted leave to present these matters to the jury, the proponent of the evidence will

be strictly limited to the offer of proof made by the moving party and may not use

the evidence for any other purpose.

      Third, any evidence admitted pursuant to this process will be admitted subject

to specific cautionary instructions which will: (1) identify the specific purpose for

which the evidence is being admitted; (2) admonish the jury that it may not use the

evidence for any other purpose; and (3) instruct the jury that it must fairly consider

all of the evidence in reaching a verdict, setting aside any prejudices, biases, or pre-

conceived notions.

                                           7
So ordered this 15th day of November 2019.



                              S/ Martin C. Carlson
                              Martin C. Carlson
                              United States Magistrate Judge




                                8
